 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL DEAN SHEETS,                               No. 2:21-CV-0301-DMC-P
12                       Petitioner,
                                                        ORDER
13           v.
14    WARDEN,
15                       Respondent.
16

17                  Petitioner, a prisoner proceeding pro se, brings this petition for a writ of habeas

18   corpus under 28 U.S.C. § 2254. Pending before the Court is Petitioner’s petition, ECF No. 1. “A

19   petitioner for habeas corpus relief must name the state officer having custody of him or her as the

20   respondent to the petition.” Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir.

21   1994); see also Rule 2(a), Federal Rules Governing Section 2254 Cases. Because Petitioner has

22   not named the appropriate state officer, Petitioner will be provided leave to amend to correct this

23   technical defect by naming the correct respondent. See Stanley, 21 F.3d at 360. Petitioner is

24   warned that failure to comply with this order may result in the dismissal of this action. See Local

25   Rule 110.

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Petitioner’s petition for writ of habeas corpus, ECF No. 1, is dismissed

 3   with leave to amend;

 4                  2.      Petitioner shall file an amended petition on the form employed by this

 5   court, and which names the proper respondent and states all claims and requests for relief, within

 6   30 days of the date of this order; and

 7                  3.      The Clerk of the Court is directed to send Petitioner the Court’s form

 8   habeas corpus application.

 9

10   Dated: May 26, 2021
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
